Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 18, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160186(99)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  COUNTY OF INGHAM, COUNTY OF                                                                         Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  JACKSON, and COUNTY OF CALHOUN,                                                                     Megan K. Cavanagh,
            Plaintiffs-Appellees,                                                                                      Justices
                                                                   SC: 160186
  v                                                                COA: 334077
                                                                   Ingham CC: 15-000432-NZ
  MICHIGAN COUNTY ROAD COMMISSION
  SELF-INSURANCE POOL,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of the various Boards of County Road
  Commissioners to file a brief amicus curiae is GRANTED. The amicus brief will be
  accepted for filing if submitted on or before January 15, 2021.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 18, 2020

                                                                              Clerk